Title: From Alexander Hamilton to Margareta Hoffman, 6 January 1800
From: Hamilton, Alexander
To: Hoffman, Margareta


          
            N.Y. Jany. 6th. 1800
          
          I sympathise sincerely with you Madam in the very painful circumstance which has attended your son. But it is not in my power now to accept his resignation. All I can do is to accelerate the sitting of a Court Martial, so that there may be an issue to the affair. The absence of a Witness has hitherto delay; but as it does not appear proper to postpone the Trial indefinitely on this account, I have given directions that the trial be brought on without that witness, if his situation continues to obstruct his attendance
          With g—
          — Margaretta Hoffman—
        